DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10.991,697. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize that the NAND string in claims 1-7 of the patent is one of the strings to form a semiconductor memory array of claims 24-30 and any circuit that provides electrical signals to the bit line and the common source line is considered as a control circuit in claim 1.
Claims 31-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 11-14 of U.S. Patent No. 10,991,697. Although the claims at issue are not identical, they are not patentably distinct from each other it would have been obvious to one of ordinary skill in the art to recognize that there is a control circuit that provides electrical signals to the third region.
Claims 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,546,860 Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize that the NAND string in claims 1-7 of the patent is one of the strings to form a semiconductor memory array of claims 24-30 and any circuit that provides electrical signals to the bit line and the common source line is considered as a control circuit in claim 1.
Claims 31-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 11-14 of U.S. Patent No. 10,546,860. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize that the third region is commonly connected to at least two of the semiconductor memory cells to form a string of the semiconductor memory cells and there is a control circuit to provide electrical signals to the third region.
Claims 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,103,148. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize that there is a control circuit to provide electrical signals to the bit line and the common source line and the memory cells perform at least one of injecting charge into or extracting charge out of a portion of a memory cell to maintain a state of the memory cell.
Claims 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,103,148. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize that the third region is commonly connected to at least two of the semiconductor memory cells to form a string of the semiconductor memory cells and the memory cells perform at least one of injecting charge into or extracting charge out of a portion of a memory cell to maintain a state of the memory cell.
Claims 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,704,578. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize that there is a control circuit to provide electrical signals to the bit line and common source line and the differences between claims 29 and 30 and claim 4 of the patent are only functional limitations.
Claims 31-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 9 and 19 of U.S. Patent No. 9,704,578. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize that the third region is commonly connected to at least two of the semiconductor memory cells to form a string of the semiconductor memory cells and there is a control circuit to provide electrical signals to the third region and the differences between claims 36 and 37 and claim 6 of the patent are only functional limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cronquist et al. disclose a method for fabrication of a semiconductor device and structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.